DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 11/02/2020. The applicant submits one Information Disclosure Statement dated 11/02/2020. The applicant claims priority to applications filed on 12/21/2018 and 08/10/2017. The applicant does not claim Foreign priority. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 26 of U.S. Patent No. 10,909,777. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims address the same inventive concept of displaying graphs associated with parameters of vehicle.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 11,328,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims address the same inventive concept of displaying graphs associated with parameters of vehicle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 25 of U.S. Patent No. 10,163,280. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims address the same inventive concept of displaying graphs associated with parameters of vehicle.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 19 of U.S. Patent No. 10,825,268. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims address the same inventive concept of displaying graphs associated with parameters of vehicle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 7 – 17, 9, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buckley US 2007/0010922.
As per claim 1, A method comprising: 
receiving, at a computing system, parameters corresponding to a set of associated parameter identifiers (PIDs) from a vehicle; (Buckley paragraph 0012 discloses, “such as parametric and/or characteristic data, for analyzing the vehicle data received from the OBD system.” And paragraph 0010 discloses, “For example, the OBD device may be adapted to monitor vehicle data generated by the OBD system for errors that occur during normal operation of the vehicle. And if such errors occur, then the OBD device may record and/or report the vehicle data to the user.”)
displaying, by the computing system on a graphical user interface (GUI), a first graph of parameters corresponding to a first PID with a first indicator that represents a parameter corresponding to a second PID; (Buckley paragraph 0010 discloses, “After receipt, the vehicle data may then be presented to the user in an appropriate fashion via a user interface of the DCC device. The user interface may present the vehicle data in any number of ways, including for example, a format in accordance with the OBD-I and/or OBD-II protocols.” And paragraph 0052 discloses, “a display and graphical-user-interface (GUI) environment. Such components may be operable to enhance the vehicle applications by providing (i) simultaneous display of vehicle data and other information; (ii) user-friendly access to features of the DCC device 210; (iii) streamlined data entry; and/or (iv) a graphical display of parameters (e.g., history, meters, bar graphs, etc.)” and paragraph 0036 discloses, “For example, the VDS 110 may employ a diagnostic-type vehicle application for carrying out a diagnosis of the vehicle 130. The diagnostic-type vehicle application, in general, may contain a number of functional modules for processing vehicle data that can be passed between vehicle 130 and the VDS 110. The functional modules process the vehicle data as a function of the vehicle information, which as noted may include logic, such as directives or other commands, and content, such as parametric and/or characteristic data.”)
receiving, at the computing system via the GUI, a selection of the first indicator; (Buckley paragraph 0138 discloses, “The input driver module may be adapted to exchange input data from an input device, such as a keyboard, keypad, a pointing device, a stylus, etc., to provide the user-friendly access to features of the DCC device 210 and to provide streamlined data entry. The VDU driver module may be adapted to drive a video display for providing the simultaneous display of vehicle data and other information and/or graphical display of the vehicle data and other information.”) and 
based on receiving the selection of the first indicator, displaying a second graph of parameters corresponding to the second PID. (Buckley paragraph 0137 discloses, “The user-interface I/O modules 712, 714 may be adapted to provide a display and graphical-user-interface (GUI) environment. Such components may be operable to enhance the vehicle application by providing (i) simultaneous display of vehicle data and other information; (ii) user-friendly access to features of the DCC device 210; (iii) streamlined data entry; and/or (iv) a graphical display of parameters (e.g., history, meters, bar graphs, etc.).” the clause doesn’t specify a difference between the first and second pid thus they may be structurally and functionally the same.) 
As per claim 2, The method of claim 1, wherein displaying the second graph of parameters corresponding to the second PID comprises: switching from displaying the first graph of parameters corresponding to the first PID to displaying the second graph of parameters corresponding to the second PID. (Buckley paragraph 0090 discloses, “Thereafter, the service technician may initiate via the user interface 232 of the DCC device 210 the vehicle application for interrogating the OBD device 232 and vehicle systems 234(a)-234(b) to attempt to obtain and analyze vehicle data. Upon execution of the vehicle application the DCC device 210 may obtain from the vehicle 130 the select vehicle data relating to an operation of the vehicle, as shown in block 314.” And paragraph 0137, 0147, and 0148)
As per claim 3, The method of claim 1, wherein displaying the second graph of parameters corresponding to the second PID comprises: displaying the second graph of parameters corresponding to the second PID in addition to displaying the first graph of parameters corresponding to the first PID. (Buckley paragraphs 0090, 0137, and 0156 discloses, “The processor 702 then causes the user-interface output module 714 to output to the display of the scan tool 700 the screen shot 808. This screen shot 808 may includes an almost limitless number of GUI parts to indicate the obtainable versions of the vehicle application and/or content that are available for download. As illustrated, however, the screen shot 808 includes eight GUI parts, namely GUI parts 808(a)-808(h), for simplicity.”)
As per claim 4, The method of claim 1, wherein displaying the second graph of parameters corresponding to the second PID comprises: displaying the second graph of parameters corresponding to the second PID with a second indicator that represents a parameter corresponding to the first PID. (Buckley paragraphs 0036, 0090, 0137, and 0156)
As per claim 5, The method of claim 1, further comprising: responsive to receiving the selection of the first indicator, displaying a representation of options associated with the first indicator on the GUI. (Buckley paragraphs 0036, 0052,  0090, 0137, and 0156)
As per claim 7, The method of claim 5, wherein displaying the representation of options associated with the first indicator on the GUI comprises: displaying a set of options that include a functional test corresponding a system associated with the second PID. (Buckley paragraph 0036 and 0052)
As per claim 8, The method of claim 1, wherein displaying the first graph of parameters corresponding to the first PID further comprises: displaying the first graph of parameters to the first PID with a second indicator that represents a parameter corresponding to a third PID. (Buckley paragraph 0036 and 0052)
As per claim 9, The method of claim 8, wherein displaying the first graph of parameters to the first PID with the second indicator that represents the parameter corresponding to the third PID comprises: displaying the first indicator and the second indicator on the first graph of parameters according to a temporal order. (Buckley paragraph 0036 and 0052 the claim does not identify what a temporal order constitutes)
As per claim 10, The method of claim 9, wherein displaying the first indicator and the second indicator on the first graph of parameters according to the temporal order comprises: displaying the first indicator and the second indicator as vertical cursors on the first graph of parameters. (Buckley paragraph 0036 and 0052)
As per claim 11, The method of claim 10, further comprising: receiving a selection of the second indicator; and based on receiving the second indicator, displaying a third graph of parameters corresponding to the third PID. (Buckley paragraph 0036 and 0052)
As per claim 12, A system comprising: a communication interface configured to communicatively couple to a vehicle; 
a graphical user interface (GUI); (Buckley paragraph 0052 discloses, “a display and graphical-user-interface (GUI)”) and 
a computing device configured to: 
receive parameters corresponding to a set of associated parameter identifiers (PIDs) from the vehicle; (Buckley paragraph 0012 discloses, “such as parametric and/or characteristic data, for analyzing the vehicle data received from the OBD system.” And paragraph 0010 discloses, “For example, the OBD device may be adapted to monitor vehicle data generated by the OBD system for errors that occur during normal operation of the vehicle. And if such errors occur, then the OBD device may record and/or report the vehicle data to the user.”)
display, on the GUI, a first graph of parameters corresponding to a first PID with a first indicator that represents a parameter corresponding to a second PID; (Buckley paragraph 0010 discloses, “After receipt, the vehicle data may then be presented to the user in an appropriate fashion via a user interface of the DCC device. The user interface may present the vehicle data in any number of ways, including for example, a format in accordance with the OBD-I and/or OBD-II protocols.” And paragraph 0052 discloses, “a display and graphical-user-interface (GUI) environment. Such components may be operable to enhance the vehicle applications by providing (i) simultaneous display of vehicle data and other information; (ii) user-friendly access to features of the DCC device 210; (iii) streamlined data entry; and/or (iv) a graphical display of parameters (e.g., history, meters, bar graphs, etc.)” and paragraph 0036 discloses, “For example, the VDS 110 may employ a diagnostic-type vehicle application for carrying out a diagnosis of the vehicle 130. The diagnostic-type vehicle application, in general, may contain a number of functional modules for processing vehicle data that can be passed between vehicle 130 and the VDS 110. The functional modules process the vehicle data as a function of the vehicle information, which as noted may include logic, such as directives or other commands, and content, such as parametric and/or characteristic data.”)
receive, via the GUI, a selection of the first indicator; and based on receiving the selection of the first indicator, display, on the GUI, a second graph of parameters corresponding to the second PID. (Buckley paragraph 0137 discloses, “The user-interface I/O modules 712, 714 may be adapted to provide a display and graphical-user-interface (GUI) environment. Such components may be operable to enhance the vehicle application by providing (i) simultaneous display of vehicle data and other information; (ii) user-friendly access to features of the DCC device 210; (iii) streamlined data entry; and/or (iv) a graphical display of parameters (e.g., history, meters, bar graphs, etc.).” the clause doesn’t specify a difference between the first and second pid thus they may be structurally and functionally the same.)
As per claim 13, The system of claim 12, wherein the communication interface is configured to communicatively couple to the vehicle via a wired connection. (Buckley paragraph 0042 discloses, “Although not shown, the DCC device 210 may include or be coupled to a wired or wireless vehicle adapter for adapting it to the particular (e.g., manufacturer, make, and/or model of the) vehicle 130.”)
As per claim 14, The system of claim 12, wherein the computing device is further configured to: switch from displaying the first graph of parameters corresponding to the first PID to displaying the second graph of parameters corresponding to the second PID. (Buckley paragraph 0036 and 0052)
As per claim 15, The system of claim 12, wherein the computing device is further configured to: display the second graph of parameters corresponding to the second PID in addition to displaying the first graph of parameters corresponding to the first PID. (Buckley paragraph 0036 and 0052)
As per claim 16, The system of claim 15, wherein the computing device is further configured to: display the second graph of parameters corresponding to the second PID with a second indicator that represents a parameter corresponding to the first PID. (Buckley paragraph 0036 and 0052)
As per claim 17, The system of claim 12, wherein the computing device is further configured to: responsive to receiving the selection of the first indicator, display a representation of options associated with the first indicator on the GUI. (Buckley paragraph 0036 and 0052)
As per claim 19, The system of claim 12, wherein the computing device is further configured to: 
display the first graph of parameters to the first PID with a second indicator that represents a parameter corresponding to a third PID, wherein the first indicator and the second indicator are displayed on the first graph of parameters according to a temporal order; (Buckley paragraph 0036 and 0052) and 
responsive to receiving a selection of the second indicator, display a third graph of parameters corresponding to the third PID. (Buckley paragraph 0036 and 0052)
As per claim 20, A non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause a computing system to perform functions comprising: (Buckley paragraphs 0105, 0155, and 0171)
receiving parameters corresponding to a set of associated parameter identifiers (PIDs) from a vehicle; (Buckley paragraph 0012 discloses, “such as parametric and/or characteristic data, for analyzing the vehicle data received from the OBD system.” And paragraph 0010 discloses, “For example, the OBD device may be adapted to monitor vehicle data generated by the OBD system for errors that occur during normal operation of the vehicle. And if such errors occur, then the OBD device may record and/or report the vehicle data to the user.”)
displaying, on a graphical user interface (GUI), a first graph of parameters corresponding to a first PID with a first indicator that represents a parameter corresponding to a second PID; (Buckley paragraph 0010 discloses, “After receipt, the vehicle data may then be presented to the user in an appropriate fashion via a user interface of the DCC device. The user interface may present the vehicle data in any number of ways, including for example, a format in accordance with the OBD-I and/or OBD-II protocols.” And paragraph 0052 discloses, “a display and graphical-user-interface (GUI) environment. Such components may be operable to enhance the vehicle applications by providing (i) simultaneous display of vehicle data and other information; (ii) user-friendly access to features of the DCC device 210; (iii) streamlined data entry; and/or (iv) a graphical display of parameters (e.g., history, meters, bar graphs, etc.)” and paragraph 0036 discloses, “For example, the VDS 110 may employ a diagnostic-type vehicle application for carrying out a diagnosis of the vehicle 130. The diagnostic-type vehicle application, in general, may contain a number of functional modules for processing vehicle data that can be passed between vehicle 130 and the VDS 110. The functional modules process the vehicle data as a function of the vehicle information, which as noted may include logic, such as directives or other commands, and content, such as parametric and/or characteristic data.”)
receiving, via the GUI, a selection of the first indicator; and based on receiving the selection of the first indicator, displaying a second graph of parameters corresponding to the second PID. (Buckley paragraph 0137 discloses, “The user-interface I/O modules 712, 714 may be adapted to provide a display and graphical-user-interface (GUI) environment. Such components may be operable to enhance the vehicle application by providing (i) simultaneous display of vehicle data and other information; (ii) user-friendly access to features of the DCC device 210; (iii) streamlined data entry; and/or (iv) a graphical display of parameters (e.g., history, meters, bar graphs, etc.).” the clause doesn’t specify a difference between the first and second pid thus they may be structurally and functionally the same.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley US 2007/0010922 in view of Schlatre US 7,356,393.
As per claim 6, The method of claim 5, wherein displaying the representation of options associated with the first indicator on the GUI comprises: displaying the representation of options associated with the first indicator as a popup box in a foreground on the GUI. (Schlatre Col 17 lines 34 – 36)
            Buckley discloses a vehicle diagnostics system, method, and corresponding computer programs. Buckley does not disclose a popup box in the foreground on the GUI. Schlatre teaches, of popup box in a display of a device used in the maintenance of a vehicle. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Schlatre et.al. into the invention of Buckley such incorporation is motivated by the need to ensure accurate use and diagnosis of a vehicle.
As per claim 18, The system of claim 17, wherein the computing device is further configured to: display the representation of options associated with the first indicator as a popup box in a foreground on the GUI. (Schlatre Col 17 lines 34 – 36)



Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666